Title: To George Washington from Tobias Lear, 24 January 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] January 24th 1795.
        
        I have now the honor to acknowledge the receipt of your respected favors of the 9th & 12th current; the latter having reached my hands a few moments before I sat off on a trip to

Fredericksburgh, from which place I have just returned, having had the pleasure to see Mrs F. Washington so far on her way to Eltham, without any unlucky accident, and with a fair prospect of reaching the end of her intended journey with ease and safety.
        It gives me great pleasure to learn that Mr Weston may be expected to visit the Great Falls, and other parts of the River, early next month. The Directors will accompany him up the River; and it is intended, if his time will admit of it, to get him to view the Shanandoah, and give an opinion on the best mode of rendering that branch navigable.
        At the last meeting of the Directors I suggested the idea of obtaining the opinion of Mr Claiborn’s Engineer respecting the Lock-seats &c. at the Great Falls, before Mr Weston should view the spot, in case we should be so fortunate as to get him here; but it seemed to be a prevailing sentiment that Mr Weston’s would be sufficient, and no measures were taken to obtain the other.
        The idea which you suggest of continuing the advances on the present shares, until the work shall be completed, appears to be an excellent one on every account; but as the original act for opening the navigation of the River points out a special mode of extending the means, in case the original subscription should be found insufficient for completing the object, it will probably be thought best to pursue it. But before that, or any other steps are taken in the business, there must be a general meeting of the Stock-holders, which will be called by the directors early in the Spring. In the meantime, the fund arising from the payments and sale of delinquent shares will enable the Company to commence their operations as soon as the season will admit.
        Lest you should not have at hand a Copy of the Original Act for opening the navigation of the Potomack, I take the liberty to transcribe that clause which authorises an additional number of shares to be subscribed—vizt “And be it enacted, that if the said Capital and other Aids already granted by this Act, shall prove insufficient, it shall and may be lawful for the said Company, from time to time, to increase the said Capital by the addition of so many more whole shares as shall be judged necessary by the said proprietors, or a majority of them, holding at least

three hundred shares, present at any general meeting of the said Company.” And “the said President & Directors, or a Majority of them, are hereby empowered & required, after giving at least one month’s notice thereof in the Maryld & Virga Gazetts, to open books, for receiving & entering such additional subscriptions, in which the proprietors of the said Company, for the time being, shall and are hereby declared to have the preference of all others for the first 30 days after the said Books shall be opened as aforesaid, of taking & subscribing for so many whole shares as any of them shall choose.” &c.
        I do not beleive that the number of delinquent Shares which will be exposed to sale, agreeably to advertisement, will exceed thirty. Most which are at present in arrears will probably be paid up, when the determination to sell them is found to be fixed: and I presume that those which may be sold will go off at a handsome advance. Colo. Fitzgerald has shewn me a letter from Mr Cazeneau of Phila. on this subject, wishing to know how many shares would probably be sold. Others I am told have also an eye to this event with an intention of becoming purchasers.
        It will give me the greatest pleasure to be able to render you any service in the sale of your Tobacco in this and the Alexandria Warehouses—as well as in anything else in which my best services can be made acceptable. At present there is no demand for that article, the sales in Europe having been dull on account of the difficulty of sending it into the interior parts of Germany &c. through Holland, which heretofore was the usual Channel. If peace should take place this Winter, in Europe (an event which seems not unlikely from the complexion of accounts in the public papers) the demand for Tobacco is expected to increase, and the price will, of course, be higher than at present; it may, therefore, not be amiss for your’s to lay at least until it will command more than four dollars; and as you have had the goodness to leave the disposal of it to me, I shall not fail to do the best with it that my judgement will suggest. Begging that my best respects may be made acceptable to Mrs Washington—and my good wishes to the family—I have the honor to be, with the most perfect respect & affectionate attachment your grateful & sincere friend
        
          Tobias Lear.
        
       